Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-12 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, a circuit device comprising:
a core having a top portion, a bottom portion opposite to the top portion, 
and a lateral portion between the top portion and the bottom portion; 
a substrate 1 having a first main surface and a second main surface 
opposite to the first main surface; 
a coil disposed on the first main surface and surrounding at least a part of 
the core; a first heat transfer member being in surface contact with the top portion of the core; 
a first heat dissipation member being in surface contact with the bottom 
portion of the core and facing the second main surface and 
an elastic member pressing the first heat transfer member toward the 
core, the first heat transfer member including a projecting portion thermally 
connected to the coil, 
the first heat transfer member pressing the core toward the first heat 
dissipation member, 
the projecting portion pressing the coil toward the first heat dissipation 
member.  

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837